—Proceeding pursuant to section 120 of the Mount Vernon City Charter, to review a determination of the respondent Commissioner of Public Safety, dated January 7, 1979, which, after a hearing, terminated petitioner’s employment as a police officer in the Mount Vernon Police Department. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence, and the punishment of termination is not so shockingly disproportionate to the offenses charged and proven as to permit this court to substitute its judgment for that of the respondents (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.